Case 8:19-mc-00022-UA-ADS Document 4 Filed 10/25/19 Page 1 of 1 Page ID #:35



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 8:19-00022 UA (ADS)                                  Date: October 25, 2019
Title: In re Application of iFinex Inc.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings:         (IN CHAMBERS) ORDER SETTING HEARING

       Pending before the Court is an Application to Conduct Discovery Pursuant to 28
U.S.C. § 1782 [Dkt. No. 1] by iFinex Inc. (“Applicant”).

      This Application is hereby set for a hearing on Wednesday, December 11, 2019 at
10:00 a.m. in Courtroom 6B on the 6th floor of the Ronald Reagan Federal Building and
U.S. Courthouse, 411 West Fourth Street, Santa Ana, California 92701.

        Applicant is ordered to serve the Application, notice of hearing, and this order on
all parties to be subject to subpoena. Applicant shall file a proof of service by no later
than Wednesday, November 27, 2019.

      Objections to the Application are due by no later than Wednesday, December 4,
2019. Reply, if any, is due by Friday, December 6, 2019.

       IT IS SO ORDERED.




                                                                      Initials of Clerk kh



CV-90 (03/15) KIL                  Civil Minutes – General                          Page 1 of 1
